Exhibit 10.1

 
SCHEDULE
to the
MASTER AGREEMENT
dated as of September 19, 2008 between
WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”)
and LAKELAND INDUSTRIES, INC. (“Party B”)


Part 1.   
Termination Provisions



(a)
“Specified Entity” means each party’s Affiliates for purposes of Section
5(a)(v).



(b)
“Specified Transaction” has its meaning as defined in Section 14.



(c)
“Cross Default” applies to both parties. With respect to Party B, “Cross
Default” is amended by inserting at the end of Section 5(a)(vi): “or (3) any
default, event of default or other similar condition or event (however
described) under any existing or future agreement or instrument relating to any
loan or extension of credit from Party A (or any of its Affiliates) to Party B
(whether or not anyone else is a party thereto).”



“Specified Indebtedness” means any obligation (whether present, future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money or relating to the payment or delivery of funds, securities or
other property (including, without limitation, collateral), other than
indebtedness in respect of any bank deposits received in the ordinary course of
business by any foreign branch of a party the repayment of which is prevented,
hindered or delayed by any governmental or regulatory action or law unrelated to
the financial condition or solvency of such party or that foreign branch.


“Threshold Amount” means, with respect to Party A, an amount (including its
equivalent in another currency) equal to the higher of $10,000,000 or 2% of its
stockholders’ equity as reflected on its most recent financial statements or
call reports, and with respect to Party B, any amount of Specified Indebtedness.


(d)
“Credit Event Upon Merger” applies to both parties.



(e)           “Automatic Early Termination” does not apply to either party.


(f)
Payments on Early Termination.  Except as otherwise provided herein, “Market
Quotation” and the “Second Method” apply, provided that with respect to the
following types of Transactions, a Market Quotation shall not be determined or
included under clause (a) of the definition of Settlement Amount, and instead a
“Loss” shall be determined and included under clause (b) of the definition of
Settlement Amount with respect to the following types of Transactions: (i) any
FX Transactions and Currency Option Transactions, and (ii) any Transactions
which are commodity swaps, commodity options, commodity forwards or any other
commodity derivative transactions.



In the case of any Terminated Transaction that is, or is subject to, any
unexercised option, the words “economic equivalent of any payment or delivery”
appearing in the definition of “Market Quotation” shall be construed to take
into account the economic equivalent of the option.


(g)
“Termination Currency” means U.S. Dollars.



(h)
“Additional Termination Event” does not apply to either party.




 
1

--------------------------------------------------------------------------------

 

Part 2.   
Tax Representations



(a)
Payer Tax Representations.  For the purpose of Section 3(e) of this Agreement,
each party makes the following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.


In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.


(b)
Payee Tax Representations.   For the purpose of Section 3(f) of this Agreement:



(i) Party A makes the following representation(s):


(A) It is a national banking association organized or formed under the laws of
the United States and is a United States resident for United States federal
income tax purposes.


(B) Party A makes no other Payee Tax Representations.


(ii) Party B makes the following representation(s):


 
(A) It is organized or formed under the laws of a state within the United
States, and it is (or, if Party B is disregarded for United States federal
income tax purposes, its beneficial owner is) a United States resident for
United States federal income tax purposes.



(B) Party B makes no other Payee Tax Representations.


Part 3.   
Documents



(a)
Tax Forms.



 
(i) Delivery of Tax Forms.  For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it (A)
before the first Payment Date under this Agreement, (B) promptly upon reasonable
demand by the other party and (C) promptly upon learning that any such form
previously provided by the party has become obsolete or incorrect.






 
2

--------------------------------------------------------------------------------

 

(ii) Tax Forms to be Delivered by Party A:


None specified.


 
(iii) Tax forms to be Delivered by Party B:



(A) If Party B is (or, if Party B is disregarded for United States federal
income tax purposes, its beneficial owner is) treated as a corporation for
United States federal income tax purposes whose name includes “Incorporated”,
“Inc.”, “Corporation”, “P.C.”, “Insurance Company” “Indemnity Company”,
“Reinsurance Company”, or  “Assurance Company”:


None specified, unless any amount payable to Party B under this Agreement is to
be paid to an account outside the United States, in which case the tax form to
be delivered by Party B shall be a correct, complete and duly executed U.S.
Internal Revenue Service Form W-9 (or successor thereto) that eliminates U.S.
federal backup withholding tax on payments to Party B under this Agreement.


(B) In all other cases:


A correct, complete and duly executed U.S. Internal Revenue Service Form W-9 (or
successor thereto) that eliminates U.S. federal backup withholding tax on
payments to Party B under this Agreement.


(b)
Delivery of Documents. When it delivers this Agreement, each party shall also
deliver its Closing Documents to the other party in form and substance
reasonably satisfactory to the other party.  For each Transaction, a party shall
deliver, promptly upon request, a duly executed incumbency certificate for the
person(s) executing the Confirmation for that Transaction on behalf of that
party.



(i) For Party A, “Closing Documents” means (A) a copy, certified by the
secretary or assistant secretary of Party A, of the resolutions of Party A’s
board of directors authorizing the execution, delivery and performance by Party
A of this Agreement and authorizing Party A to enter into Transactions hereunder
and (B) a duly executed certificate of the secretary or assistant secretary of
Party A certifying the name, true signature and authority of each person
authorized to execute this Agreement and enter into Transactions for Party A.


(ii) For Party B, “Closing Documents” means an opinion of counsel covering Party
B’s Basic Representations under Section 3(a) as they relate to this Agreement,
or in lieu thereof, (I) a copy, certified by the secretary or assistant
secretary of Party B, of resolutions of Party B’s board of directors authorizing
the execution, delivery and performance of this Agreement and authorizing Party
B to enter into Transactions hereunder and (II) a duly executed certificate of
the secretary or assistant secretary of Party B certifying the name, true
signature and authority of each person authorized to execute this Agreement and
enter into Transactions for Party B.


Part 4.   
Miscellaneous



(a)
Addresses for Notices.



 
(i) For purposes of Section 12(a) of this Agreement, all notices to Party A
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party A in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party A at
its head office address specified below.


 
3

--------------------------------------------------------------------------------

 



Head Office
WACHOVIA BANK, N.A.
301 South College Street, DC-8
Charlotte, NC 28202-0600


Attention: Derivatives Documentation Group


Fax: (704) 383-0575
Phone: (704) 383-8778


 
(ii) For purposes of Section 12(a) of this Agreement, all notices to Party B
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party B in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party B at
its head office address specified below.



LAKELAND INDUSTRIES, INC.
701 Koehler Avenue, Suite 7
Ronkonkoma, NY 11779


Attention: Rosanne Fabricatore


Fax: 631-981-9751
Phone: 631-981-9700 ext. 14


(b)
Process Agent.  For the purpose of Section 13(c) of this Agreement, neither
party appoints a Process Agent hereunder.



(c)
Offices.  Section 10(a) applies.



(d)
Multibranch Party.



(i) Party A is a Multibranch Party and may act through the following Offices:
its Charlotte Head Office and its London Branch.


(ii) Party B is not a Multibranch Party.


(e)
“Calculation Agent” means Party A.



(f)
“Credit Support Document” means, with respect to Party B, each document (whether
now existing or hereafter executed) which by its terms secures, guarantees or
otherwise supports Party B’s obligations under this Agreement from time to time,
whether or not this Agreement, any Transaction, or any type of Transaction
entered into hereunder is specifically referenced or described in any such
document.



“Credit Support Default” is amended by adding at the end of Section
5(a)(iii)(1):


“, any default, event of default or other similar condition or event (however
described) exists under any Credit Support Document, any action is taken to
realize upon any collateral provided to secure such party’s obligations
hereunder or under any Transaction, or the other party fails at any time to have
a valid and perfected first priority security interest in any such collateral;”


(g)
“Credit Support Provider” means, with respect to Party B, each party to a Credit
Support Document that


 
4

--------------------------------------------------------------------------------

 

provides or is obligated to provide security, a guaranty or other credit support
for Party B’s obligations under this Agreement.


(h)
Governing Law.  To the extent not otherwise preempted by U.S. Federal law, this
Agreement will be governed by and construed in accordance with the law of the
State of New York (without giving effect to any provision of New York law that
would cause another jurisdiction’s laws to be applied).



(i)
Waiver of Jury Trial.  To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction.



(j)
Netting of Payments.  Section 2(c)(ii) will apply in respect of all Transactions
from the date of this Agreement, provided that Section 2(c)(ii) will not apply
with respect to any Transactions or group of Transactions for which the parties
mutually agree shall be netted operationally.



(k)           “Affiliate” has its meaning as defined in Section 14.


Part 5. 
Other Provisions



(a)
ISDA Publications.



(i) 2006 ISDA Definitions. This Agreement and each Transaction are subject to
the 2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc. (the “2006 ISDA Definitions”) and will be governed by the
provisions of the 2006 ISDA Definitions. The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation. Any reference to a “Swap Transaction” in the
2006 ISDA Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for purposes of the 2006 ISDA Definitions. The
provisions of this Agreement (exclusive of the 2006 ISDA Definitions) shall
prevail in the event of any conflict between such provisions and the 2006 ISDA
Definitions.


 
(ii) EMU Protocol. If a present or future European Union member state adopts the
euro as its lawful currency to replace its national currency (including, without
limitation, Sterling, Danish Krone and Swedish Krona), then Annexes 1 through 5
(inclusive) and Section 6 of the EMU Protocol published on May 6, 1998 by the
International Swaps and Derivatives Association, Inc. (i) shall be deemed to
apply to any Transaction involving that member state’s national currency (which
shall be considered a Legacy Transaction under the EMU Protocol), (ii) shall be
construed in a manner consistent with the purpose of the EMU Protocol
notwithstanding that the start of the third stage of European Economic and
Monetary Union has already occurred, and (iii) are hereby incorporated by
reference in, and shall form part of, this Agreement. References in the EMU
Protocol to “ISDA Master Agreement” will be deemed references to this Agreement.



(b)
Scope of Agreement. Any Specified Transaction now existing or hereafter entered
into between the parties (whether or not evidenced by a Confirmation) shall
constitute a “Transaction” under this Agreement and shall be subject to,
governed by, and construed in accordance with the terms of this Agreement,
unless the confirming document(s) for that Specified Transaction provide(s)
otherwise.  For any such Specified Transaction not evidenced by a Confirmation,
Section 2(a)(i) of this Agreement is amended to read as follows: “(i) Each party
will make each payment or delivery to be made by it under each Transaction, as
specified in each Confirmation (or otherwise in accordance with the terms of
that Transaction if not evidenced by a Confirmation), subject to the other
provisions of this Agreement.”


 
5

--------------------------------------------------------------------------------

 



(c)
Additional Representations.  In addition to the representations under Section 3,
the following representations will apply:



(i) Relationship Between Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Relevant Agreement that:


 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into the Relevant Agreement and as to whether the
Relevant Agreement is appropriate or proper for it based solely upon its own
judgment and upon advice from such advisers as it has deemed necessary.  It is
not relying on any communication (written or oral) of the other party or any of
its affiliates (or its respective representatives) as investment advice or as a
recommendation to enter into the Relevant Agreement, it being understood that
information and explanations related to the terms and conditions of any Relevant
Agreement will not be considered investment advice or a recommendation to enter
into the Relevant Agreement.  No communication (written or oral) received from
the other party or any of its affiliates (or its respective representatives)
will be deemed to be an assurance or guarantee as to the expected results of the
Relevant Agreement.



 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Relevant
Agreement based solely upon its own evaluation of the Relevant Agreement
(including the present and future results, consequences, risks, and benefits
thereof, whether financial, accounting, tax, legal, or otherwise) or that of its
own advisers.  It is also capable of assuming, and assumes, the risks of the
Relevant Agreement.  It also understands that the terms under which any
Transaction may be terminated early are set forth in this Agreement (or in the
relevant Confirmation), and any early termination of a Transaction other than
pursuant to such terms is subject to mutual agreement of the parties confirmed
in writing, the terms of which may require one party to pay an early termination
fee to the other party based upon market conditions prevailing at the time of
early termination.



 
(3)
Status of Parties.  The other party is not acting as a fiduciary for or an
adviser to it in respect of the Relevant Agreement, and any agency, brokerage,
advisory or fiduciary services that the other party (or any of its affiliates)
may otherwise provide to the party (or to any of its affiliates) excludes the
Relevant Agreement.



“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, or any agreement (including any amendment,
modification, transfer or early termination) between the parties relating to
this Agreement or to any Transaction, Confirmation or Credit Support Document.


(ii) Eligibility.  Each party will be deemed to represent to the other party on
the date on which it enters into a Transaction that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act.


(iii) ERISA.  Each party represents to the other party at all times hereunder
that it is not (i) an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or Section
4975 of the Code but is subject to another law materially similar to Title I of
ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”), (ii) a
person or entity acting on behalf of an ERISA Plan, or (iii) a person or entity
the assets of which constitute assets of an ERISA Plan.

 
6

--------------------------------------------------------------------------------

 



(d)
Set-off.  Any amount (“Early Termination Amount”) payable to one party (“Payee”)
by the other party (“Payer”) under Section 6(e), in circumstances where there is
a Defaulting Party or one Affected Party in the case where a Termination Event
under Section 5(b)(iv) has occurred, will, at the option of the party (“X”)
other than the Defaulting Party or the Affected Party (and without prior notice
to the Defaulting Party or the Affected Party), be reduced by means of set off
against any amount(s) (“Other Agreement Amount”) payable (whether at such time
or in the future or upon the occurrence of a contingency) by the Payee to the
Payer or to any Affiliate of the Payer (irrespective of the currency, place of
payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer (or between the Payee and any Affiliate of the
Payer) or instrument(s) or undertaking(s) issued or executed by the Payee to, or
in the favor of, the Payer or any Affiliate of the Payer (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off).  X will give notice to the other party of any set-off
effected under this paragraph.



For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.


Nothing in this paragraph shall be effective to create a charge or other
security interest.  This paragraph shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).


(e)
Escrow.  If payments denominated in different currencies are due hereunder by
both parties on the same day and a party has reasonable cause to believe that
the other party will not meet its payment obligation, then as reasonable
assurance of performance the party may notify the other party that payments on
that date are to be made in escrow. In this case, deposit of the payment due
earlier on that date shall be made by 2.00 p.m. (local time at the place for the
earlier payment) on that date with any escrow agent selected by the party giving
the notice from among major commercial banks independent of either party (and
its affiliates), accompanied by irrevocable payment instructions (i) to release
the deposited payment to the intended recipient upon receipt by the escrow agent
of the required deposit of the corresponding payment from the other party on the
same date accompanied by irrevocable payment instructions to the same effect or
(ii) if the required deposit of the corresponding payment is not made on the
same date, to return the payment deposited to the party that paid in
escrow.  The party that elects to have payments made in escrow shall pay the
costs of the escrow arrangements and shall make arrangements to provide that the
intended recipient of the amount due to be deposited first shall be entitled to
interest on the deposited payment for each day in the period of its deposit at
the rate offered by the escrow agent for that day for overnight deposits in the
relevant currency in the office where it holds that deposited payment (at 11.00
a.m. local time on that day) if that payment is not released by 5.00 p.m. local
time on the date it is deposited for any reason other than the intended
recipient’s failure to make the escrow deposit it is required to make hereunder
in a timely fashion.



(f)
Change of Account.  Any account designated by a party pursuant to Section 2(b)
shall be in the same legal and tax jurisdiction as the original account.



(g)
Recording of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties or any of their Affiliates in connection with this
Agreement or any Transaction or potential Transaction, (ii) agrees to obtain any
necessary consent of, and give any necessary notice of such recording to, its
relevant personnel and those of its Affiliates and (iii) agrees, to the extent
permitted by applicable law, that such recordings may be submitted in evidence
in any Proceedings.


 
7

--------------------------------------------------------------------------------

 



(h)
Confirmation Procedures.  Upon receipt thereof, Party B shall examine the terms
of each Confirmation sent by Party A, and unless Party B objects to the terms
within three New York business days after receipt of that Confirmation, those
terms shall be deemed accepted and correct absent manifest error, in which case
that Confirmation will be sufficient to form a binding supplement to this
Agreement notwithstanding Section 9(e)(ii) of this Agreement.



(i)
Covenants of Financial Agreements.



(i) Party B shall provide Party A at all times hereunder with the same covenant
protection as Party B provides Party A (or any of its Affiliates) under
Financial Agreements.  Therefore, in addition to the Cross Default provisions of
this Agreement, and notwithstanding the satisfaction of any obligation or
promise to pay money to Party A (or any of its Affiliates) under any Financial
Agreement, or the termination or cancellation of any Financial Agreement, Party
B hereby agrees to perform, comply with and observe for the benefit of Party A
hereunder all affirmative and negative covenants contained in each Financial
Agreement applicable to Party B (excluding any obligation or promise to pay
money under any Financial Agreement) at any time Party B has any obligation
(whether absolute or contingent) under this Agreement.


(ii) For purposes hereof: (A) the affirmative and negative covenants of each
Financial Agreement applicable to Party B (together with related definitions and
ancillary provisions, but in any event excluding any obligation or promise to
pay money under any Financial Agreement) are incorporated by reference herein
(mutatis mutandis); (B) if lenders or creditors other than Party A are parties
to any Financial Agreement, then references therein to the lenders or creditors
shall be deemed references to Party A; and (C) for any such covenant applying
only when any loan, other extension of credit, obligation or commitment under
any Financial Agreement is outstanding, that covenant shall be deemed to apply
hereunder at any time Party B has any obligation (whether absolute or
contingent) under this Agreement.


(iii) Notwithstanding the foregoing, if the incorporation of any provision by
reference from any Financial Agreement would result in the violation by Party B
of the terms of that Financial Agreement, or be in violation of any law, rule or
regulation (as interpreted by any court of competent jurisdiction), then this
Agreement shall not incorporate that provision.


“Financial Agreement” means each existing or future agreement or instrument
relating to any loan or extension of credit from Party A (or any of its
Affiliates) to Party B (whether or not anyone else is a party thereto), as the
same exists when executed and without regard to (i) any termination or
cancellation thereof or Party A (or any of its Affiliates) ceasing to be a party
thereto (whether as a result of repayment thereof or otherwise), or (ii) unless
consented to in writing by Party A (or any of its Affiliates), any amendment,
modification, addition, waiver or consent thereto or thereof.


(j)
Transfer.  Notwithstanding anything contained in Section 7 of this Agreement, if
the rights of Party A (or any of its Affiliates) in any loan or extension of
credit under any Financial Agreement are sold, assigned or otherwise transferred
to any purchaser, assignee or transferee to which Party A (or its relevant
Affiliate) may lawfully make such sale, assignment or transfer, then Party A may
transfer without recourse its rights and obligations in or under this Agreement
(and any Credit Support Document) to any such purchaser, assignee or transferee,
provided that Party B is provided with written notice of such transfer and a
written acknowledgement of the purchaser, assignee or transferee stating that it
has acquired such rights and obligations of Party A and is bound by the terms of
this Agreement (and any Credit Support Document) as Party A’s successor
hereunder (and thereunder).

 

 
8

--------------------------------------------------------------------------------

 



(k)
Independent Obligations.  (i) Although Party B may be entering into one or more
Transactions under this Agreement to hedge against the interest expense of, or
other risk associated with, an existing or future loan or other financing, this
Agreement and each Transaction shall be an independent obligation of Party B
separate and apart from any such loan or other financing, and therefore: (A)
each party’s obligations under this Agreement or any Transaction shall not be
contingent on whether any loan or other financing closes, is outstanding or is
repaid, in whole or in part, at any time; (B) subject to paragraph (ii) below,
any repayment, acceleration, satisfaction, discharge or release of, and any
amendment, modification or waiver with respect to, any loan or other financing,
whether in whole or in part, at any time, shall not in any way affect this
Agreement, any Transaction or either party’s obligations under this Agreement or
any Transaction; (C) payments that become due under this Agreement or any
Transaction shall be due whether or not (1) the Notional Amount of any
Transaction at any time is different from the principal amount of any loan or
other financing, (2) the Termination Date of any Transaction occurs before or
after the maturity date of any loan or other financing, or (3) any other terms
of any loan or other financing are different from the terms of this Agreement or
any Transaction; (D) nothing in this Agreement or in any Confirmation is
intended to be, nor shall anything herein or therein be construed as, a
prepayment penalty, charge or premium for purposes of any loan or other
financing, nor shall any terms of any loan or other financing be deemed a waiver
of or otherwise impair any amount due or that may become due under this
Agreement or under any Transaction; (E) if Party B at any time receives from
Party A (or any of its affiliates) any payoff statement or other written
statement regarding any loan or other financing, nothing in such statement shall
be deemed to apply to this Agreement or any Transaction except as otherwise
expressly provided in that statement and then only to the extent so provided;
(F) the terms under which any Transaction may be terminated early are set forth
in this Agreement (including any Confirmation of such Transaction), and any
early termination of a Transaction other than pursuant to the provisions of this
Agreement (including any such Confirmation) is subject to mutual agreement of
the parties confirmed in writing, the terms of which may require one party to
pay an early termination fee to the other party based upon market conditions
prevailing at the time of early termination; and (G) if at any time any existing
or future collateral or other credit support secures or otherwise supports both
this Agreement (or any Transaction hereunder) and any loan or other financing
(whether this Agreement or any Transaction hereunder is specifically identified
in the collateral or credit support documents, or instead is referred to therein
generically), then Party A (or its agent) shall be entitled to continue to hold
such collateral or other credit support, and such collateral or other
credit  support shall continue to secure or otherwise support Party B’s
obligations under this Agreement (or any Transaction hereunder), until such time
as all such obligations of Party B are completely satisfied notwithstanding any
repayment, acceleration, satisfaction, discharge or release of any such loan or
other financing.



(ii) Nothing in paragraph (i) above shall be construed as impairing or limiting:
any set-off rights; any cross default, credit support default or other
provisions contained in this Agreement or any Confirmation to the extent such
provisions refer to any repayment or acceleration of any loan or other
financing; any rights or obligations under any Credit Support Documents; or any
obligations of Party B under any covenant incorporated in this Schedule by
reference from any loan or other financing (provided that any amendment,
modification or waiver executed and delivered by Party A in writing with respect
to any such covenant shall be deemed to apply hereunder to that covenant as so
incorporated unless otherwise expressly provided in such writing).

 
9

--------------------------------------------------------------------------------

 



Part 6.
Additional Terms for FX Transactions and Currency Options



(a)
ISDA FX and Currency Option Definitions.  The 1998 FX and Currency Option
Definitions published by the International Swaps and Derivatives Association,
Inc., the Emerging Markets Traders Association and The Foreign Exchange
Committee (the “1998 FX and Currency Option Definitions”) are hereby
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation relating to any “Currency Option Transaction” or “FX Transaction”
as defined in the 1998 FX and Currency Option Definitions, except as otherwise
specifically provided herein or in the relevant Confirmation.



(b)
FX Transactions.



Netting of FX Transactions.  Section 2(c) shall not apply to FX
Transactions.  Instead, the following provision will apply to FX Transactions:


If amounts in the same currency would be due by both parties in respect of the
same Settlement Date (or other payment or delivery date) under two or more FX
Transactions between the same pair of Offices of the parties (assuming
satisfaction of each condition precedent), then the obligations of the parties
for those amounts will be discharged automatically, and if one party’s
obligation in that currency would have been greater, replaced by an obligation
of that party to pay or deliver the amount of that difference to the other party
on that Settlement Date or date.


(c)
Currency Option Transactions.



(i)  Currency Option Transaction Premiums.  If any Premium of a Currency Option
Transaction is not received on the Premium Payment Date, then the Seller may
elect to either (A) accept late payment of that Premium, or (B) give written
notice of that nonpayment and, if that payment is not received within three
Local Business Days of that notice, either (1) treat the related Currency Option
Transaction as void, or (2) treat that non-payment as an Event of Default under
Section 5(a)(i) of this Agreement.  If the Seller elects to act under clause (A)
or (B)(1) of the preceding sentence, then the Buyer shall pay on demand all
out-of-pocket costs and actual damages incurred by the Seller in connection with
that unpaid or late Premium or void Currency Option Transaction, including,
without limitation, interest on that Premium in the same currency as that
Premium at the Default Rate and any other costs or expenses incurred by the
Seller to compensate it for its loss of bargain, cost of funding or loss
incurred as a result of terminating, liquidating, obtaining or re-establishing a
delta hedge or other related trading position with respect to that Currency
Option Transaction.


(ii) Netting of Currency Option Transactions.  Section 2(c) of this Agreement
shall not apply to Currency Option Transactions.  Instead, the following
provisions will apply to Currency Option Transactions:


(A) If Premiums in the same currency would be due by both parties in respect of
the same Premium Payment Date under two or more Currency Option Transactions
between the same pair of Offices of the parties (assuming satisfaction of each
condition precedent), then the obligations of the parties for those Premiums
will be discharged automatically, and if one party’s obligation in that currency
would have been greater, replaced by an obligation of that party to pay or
deliver the amount of that difference to the other party.


(B) If amounts in the same currency (other than Premiums) would be due by both
parties in respect of the same Settlement Date (or other payment or delivery
date) under two or more Currency Option Transactions between the same pair of
Offices of the parties (assuming satisfaction of each condition precedent), then
the obligations of the parties for those amounts will be discharged
automatically, and if one party’s obligation in that currency would have been
greater, replaced by an obligation of that party to pay or deliver the amount of
that difference to the other party on that Settlement Date or date.

 
10

--------------------------------------------------------------------------------

 



(C) For matching Currency Option Transactions, any unexercised Call or Put
written by a party will automatically be terminated and discharged, in whole or
in part, as applicable, against any unexercised Call or Put, respectively,
written by the other party upon the payment in full of both Currency Option
Transaction Premiums. Currency Option Transactions are “matching” only if both
(i) are granted for the same Put Currency, Call Currency, Expiration Date,
Expiration Time, and Strike Price, (ii) have the same exercise style (e.g.,
American, European or Asian) including the same exercise terms, and (iii) are
entered into by the same pair of Offices of the parties.  For any partial
termination and discharge (where the Currency Option Transactions are for
different amounts of the Currency Pair), the remaining portion of the Currency
Option Transaction shall continue to be a Currency Option Transaction under this
Agreement.


(d)
Notice of Exercise.  Notwithstanding Section 3.5 (g) of the 1998 FX and Currency
Option Definitions, a Notice of Exercise may be delivered by facsimile for
purposes of exercising a Currency Option only if, after reasonable efforts have
been made by the Buyer to deliver such Notice of Exercise orally by telephone,
Buyer is unable to reach an appropriate person at the Seller by telephone on the
relevant day for purposes of exercising such Currency Option on that
day.  Whenever a Notice of Exercise has been given orally by telephone, a
confirmation of such Notice of Exercise may be delivered in writing by facsimile
or by any other means specified therefore in the relevant Confirmation.



IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.



 
WACHOVIA BANK, NATIONAL ASSOCIATION
         
By: /s/ John Miechkowski
 
Name: John Miechkowski
 
Title: Director
             
LAKELAND INDUSTRIES, INC.
         
By: /s/ Gary Pokrassa
 
Name: Gary Pokrassa
 
Title: Chief Financial Officer

 
 
11
 

 